Citation Nr: 0033062	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from June 1946 to April 1949 
and from July 1949 to September 1966.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied entitlement to 
service connection for the cause of the veteran's death and 
denied eligibility to Dependents' Educational Assistance.  
The appellant, the veteran's surviving spouse, has appealed 
to the Board of Veterans' Appeals (Board).

A notice of disagreement was received in October 1997.  A 
statement of the case was issued in February 1998.  The RO 
issued a substantive appeal in October 1998.  

The appellant has not requested a hearing.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
had not been established for any disorder.  

2.  The veteran served in Vietnam from November 1962 until 
December 1963.

3.  Prostate cancer was diagnosed in 1992.  

4.  The veteran was presumptively exposed to herbicides in 
Vietnam during the Vietnam era.  

5.  At the time of the veteran's death, he was still 
undergoing antineoplastic chemotherapy for prostate cancer.

6.  The cause of the veteran's death was lung cancer, COPD, 
and cor pulmonale.

7.  Prostate cancer debilitated the veteran and rendered him 
materially less able to resist the effects of other disease 
primarily causing death.  


CONCLUSIONS OF LAW

1.  Prostate cancer was contracted as a result of active 
service.  38 U.S.C.A. §§ 1110, 1116, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  A disability incurred in active service contributed 
substantially and materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991), § 5107(b) (as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.312 (2000).

3.  The required conditions for eligibility for dependents' 
educational assistance benefits are met.   38 U.S.C.A. 
§ 3501(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.807(a) 
(2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records do not reflect any 
relevant condition.  Service department documents reflect 
that the veteran served in Vietnam from November 23, 1962 to 
December 31, 1963.  

A December 1992 report from Urology Associates indicates that 
a recent (November 1992) biopsy was positive for 
adenocarcinoma of the prostate gland.  A bone scan was 
negative for any metastasis.  The report notes that the 
veteran had a long history of chronic obstructive pulmonary 
disease (COPD) and alcohol abuse but was otherwise in "pretty 
good shape."  He underwent prostatectomy in early 1993.  A 
March 1993 pathology report notes that there was no evidence 
of any metastasis of prostate cancer to any surrounding 
tissue.  

A March 1996 report notes that the veteran was taking Lupron 
(trademark for preparations of leuprolide acetate, Dorland's 
Illustrated Medical Dictionary 964 (28th ed. 1994)).  
Leuprolide acetate is a synthetic antineoplastic used in the 
palliative treatment of advanced prostatic cancer.  Dorland's 
Illustrated Medical Dictionary 922 (28th ed. 1994)).

A January 7, 1997, report from Womack Army Hospital reflects 
that the veteran presented with a two to four day history of 
leg swelling.  Chest X-ray that day showed a lung mass with 
tumor.  He was admitted with diagnoses of lung mass, severe 
COPD from 1993, and cor pulmonale with right-sided failure.  
Chemotherapy was begun.  

A certificate of death reflects that the veteran expired on 
March 11, 1997, at Womack Army Medical Center.  He was 68 
years old at the time of death.  The immediate cause of death 
was listed as lung cancer due to or as a consequence of COPD 
due to or as a consequence of cor pulmonale.  The interval 
between the onset of lung cancer and death was listed as 
"months."  The interval between the onset of COPD and cor 
pulmonale and death was listed as "years."  No autopsy was 
performed.  

The RO received a hospital death report and narrative summary 
with attached treatment records reflecting that the veteran 
been taking monthly injections of Lupron as late as February 
1997 as a consequence of prostate cancer.  These records 
indicate that he had a significant history of COPD secondary 
to smoking and that he also had pulmonary hypertension at the 
time of death.  Airway blockages were noted to be forming the 
day prior to death and his prognosis had been poor since that 
time.  Cardiac arrest had occurred secondary to respiratory 
distress shortly before death.  The causes of death listed on 
the hospital report agree with the causes listed on the death 
certificate.   Significantly, the terminal report notes that 
the veteran was status post radical prostatectomy currently 
on Lupron with small cell lung cancer diagnosed in January 
1997.  

In March 1997, the appellant submitted a claim for dependency 
and indemnity compensation.  The appellant reported that the 
veteran had served in Vietnam and that he died of lung cancer 
and requested consideration under Agent Orange provisions.  
The appellant submitted the above mentioned death certificate 
and thereafter the RO obtained the above mentioned medical 
records.  

As noted in the introduction, in September 1997, the RO 
denied the claim of entitlement to service connection for the 
cause of death and for educational benefits.  According to 
the rating decision, service connection had not been 
established for any disorder during the veteran's lifetime.  

In her substantive appeal, the appellant mentioned that the 
veteran's known lung problems prior to the January 1997 
diagnosis of lung cancer might indicate that he had lung 
cancer within the 30-year presumptive period.  She also 
argued that the veteran's lung cancer could have metastasized 
from his prostate cancer.  

II.  Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2000).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2000). 

A malignant tumor (lung or prostate cancer) will be 
considered to have been incurred in service if manifested to 
a degree of 10 percent or more within 1 year from the date of 
separation from active service.  38 C.F.R. §§ 3.307, 3.309 
(2000).  

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era if, 
and only if, certain diseases become manifest to a degree of 
10 percent or more within specified time limits.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a)(6) 
(2000); McCartt v. West, 12 Vet. App. 164, 168 (1999).  The 
specified diseases are: chloracne and other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2000).  In the case of lung 
cancer, it must have become manifest to a degree of 10 
percent within 30 years of the date of the last possible 
exposure.  Prostate cancer must have become manifest to a 
degree of 10 percent at any time after service.  

Lung cancer was first diagnosed in January 1997.  The 
immediate cause of death was lung cancer due to or as a 
consequence of COPD due to or as a consequence of cor 
pulmonale.  Because the veteran left Vietnam on December 31, 
1963, his lung cancer did not meet the requisites for 
presumptive service connection within the time limit and no 
competent medical evidence has directly linked the veteran's 
lung cancer, or any listed cause of death, to active service.  

However, presumptive service connection for prostate cancer 
is available under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) if 
it became manifest to a degree of 10 percent at anytime after 
active service.  Prostate cancer was diagnosed in 1992 and a 
prostatectomy was performed in 1993.  Thereafter, the veteran 
took Lupron, which he was still taking as late as February 
1997.  For the reasons noted below, it certainly was 
manifested to a degree of 10 percent or greater under 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  Therefore, service 
connection must be granted for prostate cancer.

Malignant neoplasm of the genito-urinary system warrants a 
100 percent rating. 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2000).  The adjacent note states: 

Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the 
expiration of six months.  Any change in 
evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, rate on residuals 
as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

The term antineoplastic means inhibiting or preventing the 
development of neoplasm and malignant cells and agents having 
such properties.  Dorland's Illustrated Medical Dictionary 98 
(28th ed. 1994)).  

Because the veteran was taking Lupron for his prostate cancer 
up to within a month of his death, the Board finds that his 
antineoplastic chemotherapy had not ceased, and his prostate 
cancer may be assigned a 100 percent disability rating. 

Prostate cancer must receive careful consideration as a 
contributory cause of death from the viewpoint of whether 
there is a reasonable basis to conclude that it would render 
a person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions, and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  In this case, the 
service-connected prostate cancer is indeed evaluated as 100 
percent disabling.  Debilitation is therefore assumed.  
Resolving any remaining doubt in favor of the appellant, the 
Board finds that there is a reasonable basis to conclude that 
it rendered the veteran materially less able to resist the 
effect of other diseases primarily causing his death.  
38 U.S.C.A. § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  The claim of entitlement to service connection for 
the cause of the veteran's death must therefore be granted.

For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible person" 
means a child, spouse or surviving spouse of a person who (i) 
died of a service-connected disability, (ii) has a total 
disability permanent in nature resulting from a service-
connected disability, or who died while a disability so 
evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of 
the Armed Forces serving on active duty listed, pursuant to 
section 556 of title 37, and regulations issued thereunder, 
by the Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days: (A) missing in action, (B) captured in line of 
duty by a hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.  
38 U.S.C.A. § 3501(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.807, 21.3021 (2000).

The evidence does show that a service-connected disability 
caused or contributed to the veteran's death.  Accordingly, 
the Board grants the appellant's claim for this benefit.





ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is granted.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is granted.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

